                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


THOMAS F. O’BOYLE,

            Plaintiff,

     v.                          Civil Action No. 2:18-cv-21
                                      (Judge Kleeh)
BENCHMARK CONFERENCE
CENTERS OF WEST VIRGINIA,
d/b/a STONEWALL RESORT,

            Defendant.


                   MEMORANDUM ORDER DENYING DEFENDANT’S
                MOTION FOR SUMMARY JUDGMENT [DKT. NO. 21]

     Pending before the Court is the Motion for Summary Judgment of

Defendant   Benchmark    Conference   Centers   of   West   Virginia,   d/b/a

Stonewall Resort (“Stonewall Resort”) [Dkt. No. 21]. Plaintiff, Thomas

F. O’Boyle (“O’Boyle”), filed a response in opposition to the motion

[Dkt. No. 24], and Defendant filed a reply [Dkt. No. 26].         The matter

is now ripe for decision.      For the reasons stated, the Defendant’s

motion is DENIED.

                   I.    FACTUAL AND PROCEDURAL BACKGROUND

     Plaintiff O’Boyle resides at 107 Hoodridge Drive, Pittsburgh,

Pennsylvania 15228 [Dkt. No. 1 at ¶ 1].     Defendant Stonewall Resort is

a West Virginia limited liability company that is duly organized and

existing under the laws of West Virginia with an office and/or place

of business located at 940 Resort Drive, Roanoke, West Virginia 26447

[Id. at ¶ 3].    The Benchmark Management Company, LLC, a Texas limited
liability company, is the sole member of Stonewall Resort [Id.].   This

matter is before the Court on complete diversity of citizenship between

Plaintiff and Defendant, pursuant to 28 U.S.C. § 1332 [Id.].

     From July 9, 2017, through July 13, 2017, O’Boyle was a patron of

Stonewall Resort [Dkt. No. 22 at 1].   On July 10, 2017, while a guest

at Stonewall Resort, O’Boyle was riding a Specialized Roubaix road

bicycle on the resort premises when he hit a speed bump which caused

him to lose control of his bicycle and crash [Dkt. No. 24 at 1-2].

O’Boyle was thrown over his bicycle’s handlebars and skidded down the

road on the right side of his body [Id. at 2].       O’Boyle sustained

injuries as a result of the crash, including a gash on his right leg

which removed the skin from his knee to his ankle [Id.].     Plaintiff

also received injuries to his solar plexus, resulting in bruising to

his stomach and torso, as well as his elbow [Id.].     O’Boyle alleges

that the crash was so violent that his specialized bicycle was a total

loss [Id.].   He further alleges that the replacement value of his

bicycle is $3,800 [Id.].

     Plaintiff claims that the speed bump at issue was a worn, hard

plastic barrier that was secured in place with bolts [Id. at 2].

O’Boyle further claims that the speed bump was steeply angled on each

side [Dkt. No. 1 at ¶12].   Plaintiff’s expert witness, Ronald W. Eck,

P.E., Ph.D., is an expert on matters related to roadways and traffic

control devices, and explained the difference between a speed bump and

a speed hump as follows:

                                   2
     [A speed bump is] a raised pavement area across a roadway
     and generally has a height of three to six inches with a
     length of one to three feet [. . .] [Speed bumps] cause
     significant driver discomfort at typical residential speeds
     and generally result in vehicles slowing to 5 mph or less at
     the bump [. . .] [I]n general, bicycles, motorcycles, and
     other vehicles with rigid or near-rigid suspension systems
     are more susceptible to damage and a loss of control from
     bumps than vehicles with flexible suspensions.

     In contrast to a bump, a speed hump is a raised area in the
     roadway pavement surface extending transversely across the
     travel way. They normally have a maximum height of 3 to 4
     inches with a travel length of approximately 12 feet. Within
     typical residential speed ranges, humps create a gentle
     vehicle rocking motion that causes the driver some
     discomfort and results in most vehicles slowing to 15 mph or
     less at each hump [. . .] [S]peed humps represent a lesser
     risk to vehicles with rigid or near-rigid suspensions than
     do speed bumps.

[Dkt. No. 24 at 2].

     According to O’Boyle, the Defendant had no signage on the road or

next to the road to warn of the speed bump [Dkt. No. 1 at ¶ 13].

Plaintiff also alleges that on its website and elsewhere, Stonewall

Resort references biking as one of its main recreational activities to

be enjoyed by guests of the resort, and that it was foreseeable that

patrons would be biking on the road where speed bumps were placed [Id.

at ¶ 15].

     Following his bicycle crash on July 10, 2017, O’Boyle returned to

the resort lobby to seek medical attention [Dkt. No. 24 at 3].      The

resort did not have a medical professional available, provided no

medical assistance to the Plaintiff, and did not have a first aid kit

available for guests [Id.].   O’Boyle used the resort shuttle to return


                                   3
to his cottage and tend to his own injuries [Id.].    Plaintiff claims

that his injuries were significant and that he sought medical treatment

at a nearby urgent care facility in Weston, West Virginia [Id.].     At

the urgent care facility, O’Boyle was prescribed antibiotic by the

physician on duty and directed to follow up with his doctor [Id.].

     On July 14, 2017, O’Boyle was treated by his hematologist, Dr.

Robert Volkin of UPMC [Id.]. Volkin examined Plaintiff’s swollen right

leg and ordered a Venous Doppler Test to check for blood clots [Id.;

Dkt. No. 1 at ¶ 19].    The test showed a partially occlusive thrombus

in the right popliteal vein which Plaintiff claims developed as a

result of the injury he sustained to his leg at Stonewall Resort [Dkt.

No. 24 at 4].   Plaintiff also alleges that Volkin informed him that he

will likely have chronic blood clotting issues for the rest of his

life, and that he was prescribed Xarelto, a medication which causes

severe side effects [Id.].   According to Plaintiff, his leg wound took

approximately six (6) weeks to heal and caused him considerable pain

and suffering [Id.].

     On February 26, 2018, Plaintiff filed the Complaint in this matter

alleging negligence against Defendant [Dkt. No. 1].    O’Boyle asserts

that Defendant failed to properly and safely maintain the resort for

use by guests, customers, and business invitees; installed a needless

and dangerous speed bump on the property of the resort and created a

dangerous condition; failed to warn guests, customers, and business

invitees of the dangerous condition with signage on the road or next

                                   4
to the road which would have marked the presence of a dangerous speed

bump, in violation of the Federal Highway Administration’s Manual on

Uniform Traffic Control Devices (“MUTCD”); caused O’Boyle severe and

serious injuries; failed to have a medical professional and/or first

aid kit available to guests; and failed to provide assistance to

Plaintiff following his injuries [Id. at ¶ 28].

      Defendant Stonewall Resort denies that it was negligent and

contends that it maintained the premises in a safe condition for its

guests [Dkt. No. 3 at ¶¶ 20, 21]. With its motion for summary judgment,

Stonewall Resort further contends that Plaintiff cannot prevail on his

negligence claim because the speed bump that allegedly caused O’Boyle

to   crash   his   bicycle    is   “entirely   within   the   purview   of”    West

Virginia’s “Open and Obvious Doctrine,” and his claim is “barred by

law” [Dkt. No. 22 at 5].       Defendant asserts that the open and obvious

doctrine is dispositive of Plaintiffs’ negligence claim, and that

Plaintiff’s own negligence in attempting to maneuver the speed bump

proximately caused his injuries [Id. at 7].

                             II.   STANDARD OF REVIEW

      Defendant’s Motion for Summary Judgment [Dkt. No. 21] is brought

pursuant to Rule 56(c) of the Federal Rule of Civil Procedure.                Under

Rule 56(c),

      A party asserting that a fact cannot be or is genuinely
      disputed must support the assertion by:

      (A) citing to particular parts of materials in the record,
      including depositions, documents, electronically stored

                                         5
     information, affidavits or declarations, stipulations . . .
     admissions, interrogatory answers, or other materials; or

     (B) showing that the materials cited do not establish the
     absence or presence of a genuine dispute, or that an adverse
     party cannot produce admissible evidence to support the
     fact.
Fed. R. Civ. P. 56(c).

     Summary judgment is appropriate when there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter

of law.   Fed. R. Civ. P. 56(c); see also Hunt v. Cromartie, 526 U.S.

541, 549 (1999); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986);

Hoschar v. Appalachian Power Co., 739 F.3d 163, 169 (4th Cir. 2014).

A “material fact” is a fact that could affect the outcome of the case.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); News &

Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d 570, 576

(4th Cir. 2010).   A “genuine issue” concerning a material fact exists

when the evidence is sufficient to allow a reasonable jury to return

a verdict in the nonmoving party’s favor.       FDIC v. Cashion, 720 F.3d

169, 180 (4th Cir. 2013); News & Observer, 597 F.3d at 576.

     Thus, a summary judgment motion should be granted if the nonmovant

fails to make a showing sufficient to establish the existence of an

essential element of his claim or defense upon which he bears the

burden of proof.   Celotex, 477 U.S. at 323.      That is, once the movant

shows an absence of evidence on one such element, the nonmovant must

then come forward with evidence demonstrating there is indeed a genuine

issue for trial.   Id. at 323-324.       The existence of a mere scintilla


                                     6
of evidence supporting the nonmovant’s position is insufficient to

create a genuine issue; rather, there must be evidence on which a jury

could reasonably find for the nonmovant.           Anderson, 477 U.S. 252.         When

determining whether summary judgment is appropriate, a court must view

all   factual    evidence    and     any   reasonable   inferences     to   be   drawn

therefrom,      in   the   light    most   favorable    to   the   nonmoving     party.

Hoschar, 739 F.3d at 169.

      In considering a motion for summary judgment, the court will not

“weigh the evidence and determine the truth of the matter,” Anderson,

477 U.S. at 249, nor will it make determinations of credibility.

Sosebee v. Murphy, 797 F.2d 179, 182 (4th Cir. 1986).               If disputes over

a material fact exist that “can be resolved only by a finder of fact

because they may reasonably be resolved in favor of either party,”

summary judgment is inappropriate.              Anderson, 477 U.S. at 250.          If,

however, the nonmoving party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case,”

then summary judgment should be granted because “a complete failure of

proof concerning an essential element . . . necessarily renders all

other facts immaterial.”           Celotex, 477 U.S. at 322-323.

                                    III. DISCUSSION

      Stonewall Resort requests summary judgment as a matter of law

based on West Virginia Code § 55-7-28 which limits the liability of a

possessor of real property for injuries caused by open and obvious

hazards [Dkt. No. 22 at 5].           This code section states:

                                            7
     (a) A possessor of real property, including an owner, lessee
     or other lawful occupant, owes no duty of care to protect
     others against dangers that are open, obvious, reasonably
     apparent or as well known to the person injured as they are
     to the owner or occupant, and shall not be held liable for
     civil damages for any injuries sustained as a result of such
     dangers.

     (b) Nothing in this section creates, recognizes or ratifies
     a claim or cause of action of any kind.

     (c) It is the intent and policy of the Legislature that this
     section reinstates and codifies the open and obvious hazard
     doctrine in actions seeking to assert liability against an
     owner, lessee or other lawful occupant of real property to
     its status prior to the decision of the West Virginia Supreme
     Court of Appeals in the matter of Hersh v. E-T Enterprises,
     Limited Partnership, 232 W. Va. 305 (2013). In its
     application of the doctrine, the court as a matter of law
     shall appropriately apply the doctrine considering the
     nature and severity, or lack thereof, of violations of any
     statute relating to a cause of action.

W. Va. Code § 55-7-28.

     Stonewall Resort further relies on a recent West Virginia Supreme

Court of Appeals decision to argue that Plaintiff is prevented from

recovering for injuries sustained by open and obvious dangers [Id. at

6]; see Tabit v. Kroger Grp. Coop., No. 18—287, 2019 W. Va. LEXIS 25

(Feb. 11, 2019).    The Defendant concedes that the speed bumps at issue

are not a “danger” or “hazard,” but rather a “safety mechanism to

protect campers from the danger of speeding cars” [Id. at 6].                  In

Tabit, a defendant property owner was sued by plaintiff for injuries

the plaintiff sustained when she “‘tripped over the abnormally large

caution   sign   that   primarily   blocked   ingress   and   egress   from   the




                                       8
bathroom leaving only the narrow route to step over and around it’”

[Id. (quoting Tabit, at 2)].

     During the discovery phase of the case, the plaintiff in Tabit

testified that she saw the cautionary sign and walked around it before

tripping and falling [Id.].    Defendant in the case sought summary

judgment and the circuit court granted the motion, finding that in

West Virginia, the law assigns “‘no liability for injuries from dangers

that are obvious, reasonably apparent, or as well known to the person

injured as they are to the owner and occupant’” [Id.].   On appeal, the

Court in Tabit upheld the circuit court’s ruling, stating:

     Petitioner urges us to find that respondents created a hazard
     with the cautionary sign they used to warn of another, but
     we are loath to condemn an owner or occupant’s placement of
     a cautionary sign in an open and obvious manner to protect
     the public from harm. In consideration of the need for the
     sign,   the   obviousness    of   the   sign,    petitioner’s
     acknowledgement of having seen it, and her heedless attempt
     to circumnavigate it, we observe that the harm, if any, posed
     by the sign placement did not outweigh the greater burden on
     respondents to safeguard their guests.

[Id. at 7 (quoting Tabit at 6-7)].     Defendant argues that the facts

here present a similar issue for the Court – the public safety need

for placement of the speed bump, the open and obvious nature of the

speed bump, and the fact that Plaintiff had previously seen and

traversed the speed bump before crashing his bicycle [Id.].   Stonewall

Resort argues that Plaintiff’s assertions concerning the improper

design and material of the speed bump, and the lack of signage to warn

individuals traveling on the road of the presence of the speed bump


                                   9
are immaterial and unnecessary for the Court to consider [Id.].                                 The

Court cannot agree.

      Unlike the cautionary signage that was considered in the Tabit

case, O’Boyle’s claim involves a speed bump which is a specific traffic

control device intended to affect the speed and behavior of individuals

traveling on a roadway.             To support his allegations, Plaintiff relies

on   the    existence        of    the   Federal        Highway   Administration’s         MUTCD

provision applicable to speed bumps, that is Section 2C.23, which

suggests when warning signs should be used for road bumps (W8-1) and

dips (W8-2) [Id. at 8]. While Plaintiff contends that Stonewall Resort

violated this standard by not placing signs to warn drivers and/or

cyclists of the speed bump’s placement, the Court need not resolve the

issue      of    whether     the    standard       is     a   guideline       or   a   mandatory

requirement, or whether it was violated.                      The fact that speed bumps on

roadways where motorists and cyclists may travel have specific or

recommended design and material standards, and guidelines as to warn

travelers        who       will    encounter        the       traffic     control       devices,

distinguishes the circumstances here from those presented in Tabit.

Nor does it matter for the Court’s analysis that a lack of warning

signs may have been the proximate cause of Plaintiff’s injury – a

question of material fact exists as to whether the speed bump installed

by Defendant on a road used by both motor vehicles and bicycles is an

open and obvious hazard as contemplated under West Virginia law, or

whether     it    is   a    traffic      control    device      used    for    the     safety   of

                                               10
individuals on and/or near the roadway and governed in some respect by

the   standards      and   recommendations     from    the   Federal      Highways

Administration. 1    Because a question of material fact exists, judgment

as a matter of law is improper.

      Defendant Stonewall Resort also argues that Plaintiff’s claim

should be precluded on summary judgment because, while Defendant has

a duty to protect its patrons from unreasonable harm, West Virginia

law does not allow recovery where Plaintiff failed to operate his

bicycle – a vehicle under West Virginia law – as a reasonably prudent

cyclist [Dkt. No. 22 at 10].      Defendant seems to contend that the Court

should   summarily    conclude    from   the   facts   presented   that    because

Plaintiff saw the speed bump and nevertheless crashed, O’Boyle was not

riding his bicycle in a prudent manner or otherwise abiding by all

state traffic laws [Id.].        The Court cannot make this finding on the

record currently before it.

                                 IV.   CONCLUSION

      Upon consideration of the record, and mindful of the requirement

to draw any inferences in the light most favorable to the Plaintiff,



1 Notably, Defendant seems to argue that the industry standards relied on and
referenced by Plaintiff’s expert witness, Mr. Eck, do not apply to the speed bump
it placed on its resort road, but that even by those standards, the speed bump
accomplished what Stonewall Resort intended – “using speed bumps to keep speeds
limited to 10 m.p.h. or slower” [Dkt. No. 22 at 12]. Stonewall Resort obviously
expected individuals traveling on its road to adjust the speed and operation of
their vehicles, including bicycles, based on the speed bump, yet believes that it
cannot be subject to the federal MUTCD standards for the design, material, and
placement of the speed bump or the use of warning signs. These positions are not
entirely consistent and appear to acknowledge the existence of a genuine issue of
material fact that prevents this Court from awarding summary judgment.

                                         11
the non-movant, the Court DENIES the Defendant’s Motion for Summary

Judgment [Dkt. No. 21].

     It is so ORDERED.

     The Clerk of the Court is directed to provide a copy of this Order

to counsel of record.

DATED: June 12, 2019


                              _____________________________
                              THOMAS S. KLEEH
                              UNITED STATES DISTRICT JUDGE




                                  12
